BRYAN SCHRODER
United States Attorney

JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                )   No. 3:20-cr-00084-SLG-MMS
                                         )
                    Plaintiff,           )   COUNT 1:
                                         )   FELON IN POSSESSION OF
      vs.                                )   FIREARMS
                                         )     Vio. of 18 U.S.C. §§ 922(g)(1) and
SCOTT ALAN RUMANER,                      )   924(a)(2)
                                         )
                    Defendant.           )   CRIMINAL FORFEITURE
                                         )   ALLEGATION:
                                         )    18 U.S.C. § 924(d) and 28 U.S.C. §
                                         )   2461(c)
                                         )

                                 INDICTMENT

       The Grand Jury charges that:

                                      COUNT 1

       On or about December 12, 2019, within the District of Alaska, the defendant,

SCOTT ALAN RUMANER, knowing that he had previously been convicted of a crime




      Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 1 of 9
punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, the following firearms:

            Type                    Manufacturer             Model           Caliber

    Black Powder Rifle                 Miroku              Ultra-HI             .50
     Bolt-action Rifle                Browning                7L               .458
     Bolt-action Rifle                 Herters               U-9               .458
     Bolt-action Rifle              Iver Johnson           Model X              .22
     Bolt-action Rifle                 Loewe              Mauser 1891          7.65
     Bolt-action Rifle                 Loewe              Mauser 1891          7.65
     Bolt-action Rifle                 Loewe              Mauser 1895          7.65
     Bolt-action Rifle                 Marlin                15Y                .22
     Bolt-action Rifle                Mossberg               4x4               .338
     Bolt-action Rifle                Mossberg              Patriot            7mm
     Bolt-action Rifle               Parker Hale            30.06            Z32118
     Bolt-action Rifle               Remington               700               8mm
     Bolt-action Rifle               Remington               700               .300
     Bolt-action Rifle               Remington               700               .338
     Bolt-action Rifle               Remington               700               .270
     Bolt-action Rifle               Remington               700              .30.06
     Bolt-action Rifle               Remington               770               .300
     Bolt-action Rifle               Remington             Mohawk              .222
     Bolt-action Rifle               Remington            Mohawk 600           .243
     Bolt-action Rifle                 Russian               M44               7.62
     Bolt-action Rifle                 Savage              Anschutz             .22
     Bolt-action Rifle                 Savage               Mark 2              .22
     Bolt-action Rifle                 Savage                                   .17
     Bolt-action Rifle               Winchester                70              7mm
     Bolt-action Rifle               Winchester             Wildcat             .22
       Carbine Rifle                   Berretta             Gardone          6.5mm
       Carbine Rifle                   Chinese               SKS               7.62
       Carbine Rifle                    Ruger                10/22              .22
       Carbine Rifle                 Springfield              87A               .22
   Double Barrel Shotgun               Cobray                 DS               .410
   Double Barrel Shotgun           E.R. Amantino         Double Defense     20 gauge
   Double Barrel Shotgun            W. Richards            14 gauge            None
     Flintlock Shotgun                                     Unknown          Unknown
    Lever Action Rifle                  Henry                                   .22
    Lever Action Rifle                 Marlin                1894S              .44
                                       Page 2 of 9


      Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 2 of 9
          Type                 Manufacturer         Model        Caliber

     Lever Action Rifle            Marlin           1895GS       45.70
     Lever Action Rifle            Marlin            336A        30.30
     Lever Action Rifle            Marlin            444S         .444
     Lever Action Rifle             Puma              M92         .454
     Lever Action Rifle          Revelation            15          .22
     Lever Action Rifle            Savage              99         .300
     Lever Action Rifle            Savage              99         .300
     Lever Action Rifle             Sears             273          .22
     Lever Action Rifle          Winchester         9422M          .22
   Over Under Shotgun              Savage              24         .410
   Over Under Shotgun              Savage             24D       20 gauge
   Over Under Shotgun              Savage             24V       20 gauge
   Over Under Shotgun            Springfield       M6 Scout       .410
        Pump Rifle               Winchester            61          .22
      Pump Shotgun             Charles Daley         Field      12 gauge
      Pump Shotgun                  Ithica             37       20 gauge
      Pump Shotgun                  Ithica             37       12 gauge
      Pump Shotgun                 Marlin            1896       12 gauge
      Pump Shotgun                Maverick             88       20 gauge
      Pump Shotgun                Mossberg            500         .410
      Pump Shotgun               Remington            870       20 gauge
      Pump Shotgun               Remington            870       12 gauge
      Pump Shotgun               Remington            870       12 gauge
      Pump Shotgun               Springfield           67         .410
         Revolver                    FAC          Field Grade     .454
         Revolver                   H&R           Sportsman        .22
         Revolver                   H&R               STR          .22
         Revolver                     HS              21S          .22
         Revolver           North American Arms                    .22
         Revolver           North American Arms                    .22
         Revolver                  Ruger           Blackhawk      .357
         Revolver                  Ruger           Blackhawk      .357
         Revolver                  Ruger          New Vaquero      .45
         Revolver                  Ruger           Single Six      .22
         Revolver            Smith and Wesson         29-2         .44
         Revolver            Smith and Wesson          66         .357
         Revolver                                                 .357
Rifle-Shotgun Combination         Savage              72           .22

                                  Page 3 of 9


    Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 3 of 9
          Type                   Manufacturer                Model         Caliber

Rifle-Shotgun Combination         Traditions            Black Powder         .50
   Semiautomatic Pistol            Chiappa                 1911-22           .22
   Semiautomatic Pistol              GSG                    Firefly          .22
   Semiautomatic Pistol             Ruger                    LC9            9mm
   Semiautomatic Pistol             Ruger                  Mark IV           .22
   Semiautomatic Pistol      Smith and Wesson              SD40VE            .40
    Semiautomatic Rifle           Anderson                  AM-15           .223
    Semiautomatic Rifle            Century                 GP1975           7.62
    Semiautomatic Rifle            DPMS                    LR-308           .308
    Semiautomatic Rifle       J.L.D. Enterprises           PTR 91           .308
    Semiautomatic Rifle            Kel-Tec                  SU-16           .223
    Semiautomatic Rifle           Mossberg                   353T            .22
    Semiautomatic Rifle           Remington                   522            .22
    Semiautomatic Rifle           Romanian                   SKS            7.62
    Semiautomatic Rifle             Ruger                   10/22            .22
    Semiautomatic Rifle             Ruger                   10/22            .22
    Semiautomatic Rifle             Ruger                   10/22            .22
    Semiautomatic Rifle             Ruger                  AR-556           5.56
    Semiautomatic Rifle             Ruger                Ranch Rifle        .223
    Semiautomatic Rifle             Sears                     3T             .22
    Semiautomatic Rifle         Survival Arms                AR-7            .22
    Semiautomatic Rifle           Unknown                AK-47 style        7.62
     Single Shot Rifle      New England Firearms       Handi Rifle SB2      .223
    Single Shot Shotgun            Savage                    94C          16 gauge
    Single Shot Shotgun         Sporting Arms          Snake Charmer II     .410
    Single Shot Shotgun         Sporting Arms          Snake Charmer II     .410
    Single Shot Shotgun         Sporting Arms          Snake Charmer II     .410
    Single Shot Shotgun                                   Unknown         12 gauge

                                Prior Convictions

      Date                  Offense                  Court            Case Number

                       Fleeing a Law
                    Enforcement Officer
  July 21, 2000                           Florida Circuit Court 99001306CF10A
                   with Lights and Sirens
                         Activated
  September 15,
                   Possession of Cocaine      Florida Circuit Court   F95026386
      1995
                                      Page 4 of 9


    Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 4 of 9
       All of which in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                      CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c).

       Upon conviction for the offense in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2), set forth in Count 1 of this Indictment, the defendant, SCOTT ALAN

RUMANER, shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c) any firearms and ammunition used in knowing violation of the offense, including

but not limited to:

   1. Approximately 1,800 shotgun shells and slugs;

   2. Approximately 500 rounds of 7.62 ammunition;

   3. Approximately 13,000 rounds of .22 ammunition;

   4. Approximately 800 rounds of 5.56 ammunition;

   5. Approximately 1,250 rounds of .223 ammunition;

   6. Approximately 1,200 rounds of .308 ammunition

   7. Approximately 200 rounds of .300 ammunition;

   8. Approximately 4,500 rounds of mixed pistol and revolver ammunition;

   9. Approximately 9,000 rounds of mixed rifle ammunition;

   10. Approximately 75 pistol and rifle magazines; and

   11. The firearms listed below:
                                       Page 5 of 9


       Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 5 of 9
      Type           Manufacturer         Model     Caliber    Serial Number

Black Powder Rifle      Miroku           Ultra-HI      .50        0837
 Bolt-action Rifle    Browning              7L        .458        39000
 Bolt-action Rifle      Herters            U-9        .458        None
 Bolt-action Rifle   Iver Johnson        Model X       .22        None
                                          Mauser
 Bolt-action Rifle      Loewe                         7.65        L4083
                                           1891
                                          Mauser
 Bolt-action Rifle      Loewe                         7.65         5399
                                           1891
                                          Mauser
 Bolt-action Rifle      Loewe                         7.65        A2111
                                           1895
 Bolt-action Rifle      Marlin             15Y        .22       13678586
 Bolt-action Rifle     Mossberg             4x4      .338      BA307097
 Bolt-action Rifle     Mossberg           Patriot    7mm       MPR010244
 Bolt-action Rifle    Parker Hale         30.06     Z32118       Z32118
 Bolt-action Rifle    Remington            700       8mm       A6471549
 Bolt-action Rifle    Remington            700       .300       6320890
 Bolt-action Rifle    Remington            700       .338       C6546218
 Bolt-action Rifle    Remington            700       .270       E6276739
 Bolt-action Rifle    Remington            700      .30.06     A6726939
 Bolt-action Rifle    Remington            770       .300      M71776464
 Bolt-action Rifle    Remington          Mohawk      .222      A6574689
                                         Mohawk
 Bolt-action Rifle    Remington                       .243      A6545116
                                           600
 Bolt-action Rifle     Russian             M44       7.62       M44034422
 Bolt-action Rifle      Savage           Anschutz     .22        523036
 Bolt-action Rifle      Savage            Mark 2      .22        2274617
 Bolt-action Rifle      Savage                        .17        J286569
 Bolt-action Rifle    Winchester            70       7mm        G1281451
 Bolt-action Rifle    Winchester         Wildcat      .22         06727
  Carbine Rifle        Berretta          Gardone    6.5mm          2328
  Carbine Rifle        Chinese            SKS        7.62        GM1165
  Carbine Rifle         Ruger             10/22       .22       23932162
  Carbine Rifle       Springfield          87A        .22         None
  Double Barrel
                        Cobray              DS        .410      F00007116
     Shotgun
  Double Barrel                          Double
                     E.R. Amantino                  20 gauge    AXXXXXXXX
     Shotgun                             Defense
  Double Barrel
                      W. Richards        14 gauge    None          None
     Shotgun
                                    Page 6 of 9


    Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 6 of 9
       Type            Manufacturer      Model       Caliber   Serial Number

 Flintlock Shotgun                     Unknown      Unknown      18818
 Lever Action Rifle       Henry                        .22       013268
 Lever Action Rifle       Marlin         1894S         .44      16065504
 Lever Action Rifle       Marlin        1895GS       45.70      95205802
 Lever Action Rifle       Marlin         336A        30.30      95011238
 Lever Action Rifle       Marlin         444S         .444      23023222
 Lever Action Rifle        Puma           M92         .454     MA025240
 Lever Action Rifle     Revelation         15          .22        None
 Lever Action Rifle       Savage           99         .300       534564
 Lever Action Rifle       Savage           99         .300       310086
 Lever Action Rifle        Sears          273          .22       14397
 Lever Action Rifle     Winchester      9422M          .22      F277068
Over Under Shotgun        Savage           24         .410        None
Over Under Shotgun        Savage          24D       20 gauge    A967719
Over Under Shotgun        Savage          24V       20 gauge    B942195
Over Under Shotgun      Springfield    M6 Scout       .410     MM620564
    Pump Rifle          Winchester         61          .22       11191
  Pump Shotgun         Charles Daley     Field      12 gauge    7508938
  Pump Shotgun             Ithica          37       20 gauge      None
  Pump Shotgun             Ithica          37       12 gauge    1011586
  Pump Shotgun            Marlin          1896      12 gauge     36897
  Pump Shotgun           Maverick          88       20 gauge   MV0130805
  Pump Shotgun          Mossberg          500         .410      T924163
  Pump Shotgun          Remington         870       20 gauge    213909X
  Pump Shotgun          Remington         870       12 gauge   AB59682M
  Pump Shotgun          Remington         870       12 gauge   AB59682M
  Pump Shotgun          Springfield        67         .410      B439783
      Revolver             H&R         Sportsman       .22       A9372
      Revolver             H&R            STR          .22     AX104446
                      North American
     Revolver                                          .22       E077267
                           Arms
                      North American
     Revolver                                          .22       E257059
                           Arms
     Revolver             Ruger        Blackhawk      .357       3344369
     Revolver             Ruger        Blackhawk      .357       3250203
                                          New
     Revolver             Ruger                        .45       51001020
                                        Vaquero
     Revolver             Ruger        Single Six      .22       6293660

                                  Page 7 of 9


     Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 7 of 9
       Type           Manufacturer         Model     Caliber   Serial Number

                       Smith and
     Revolver                               29-2       .44       N856919
                        Wesson
                       Smith and
     Revolver                                66       .357       2K84225
                        Wesson
     Revolver                                         .357        12349
  Rifle-Shotgun
                         Savage              72        .22       B312777
   Combination
  Rifle-Shotgun                            Black
                       Traditions                      .50        173023
   Combination                            Powder
  Semiautomatic
                        Chiappa           1911-22      .22      11M40096
      Pistol
  Semiautomatic
                          GSG              Firefly     .22       F390037
      Pistol
  Semiautomatic
                         Ruger              LC9       9mm        45281171
      Pistol
  Semiautomatic
                         Ruger            Mark IV      .22     WBR103952
      Pistol
  Semiautomatic        Smith and
                                          SD40VE       .40      FWU2215
      Pistol            Wesson
Semiautomatic Rifle     Anderson          AM-15       .223       16430624
Semiautomatic Rifle     Century           GP1975      7.62      GP7509141
Semiautomatic Rifle      DPMS             LR-308      .308      FFK035945
                         J.L.D.
Semiautomatic Rifle                       PTR 91      .308        A1983
                       Enterprises
Semiautomatic Rifle     Kel-Tec           SU-16       .223        NAM47
Semiautomatic Rifle    Mossberg            353T        .22       1008125
Semiautomatic Rifle    Remington            522        .22       3226977
Semiautomatic Rifle    Romanian            SKS        7.62        GN473
Semiautomatic Rifle      Ruger             10/22       .22       25211704
Semiautomatic Rifle      Ruger             10/22       .22       12289103
Semiautomatic Rifle      Ruger             10/22       .22       11623223
Semiautomatic Rifle      Ruger            AR-556      5.56       85346092
                                          Ranch
Semiautomatic Rifle      Ruger                        .223       18707711
                                           Rifle
Semiautomatic Rifle       Sears             3T         .22        74494
Semiautomatic Rifle   Survival Arms        AR-7        .22       A306535
                                          AK-47
Semiautomatic Rifle     Unknown                       7.62       DZ0919
                                           style

                                     Page 8 of 9


     Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 8 of 9
        Type               Manufacturer      Model       Caliber      Serial Number

                           New England     Handi Rifle
  Single Shot Rifle                                        .223         NK219142
                             Firearms         SB2
 Single Shot Shotgun          Savage          94C        16 gauge          None
                                             Snake
 Single Shot Shotgun    Sporting Arms                      .410           40404
                                           Charmer II
                                             Snake
 Single Shot Shotgun    Sporting Arms                      .410           13863
                                           Charmer II
                                             Snake
 Single Shot Shotgun    Sporting Arms                      .410         Obliterated
                                           Charmer II
 Single Shot Shotgun                        Unknown      12 gauge          None

      All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

      A TRUE BILL.


                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: September 16, 2020



                                       Page 9 of 9


      Case 3:20-cr-00084-SLG-MMS Document 2 Filed 09/18/20 Page 9 of 9
